Citation Nr: 0909220	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  06-25 934	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Paul, Minnesota


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for service-connected cervical stenosis with post-operative 
disc bulge.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The veteran served on active duty from February 1991 to 
December 2000 and from January 2003 to May 2004.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2005 rating decision by which the RO denied 
service connection for cervical stenosis with post-operative 
disc bulge.  By January 2006 rating decision, the RO granted 
service connection for the disability at issue herein, and 
the Veteran contested the initial 20 percent evaluation 
assigned.  In a May 2006 rating decision, the RO assigned an 
increased rating of 30 percent to the service-connected 
disability.  Although each increase represents a grant of 
benefits, a decision awarding a higher rating, but less that 
the maximum available benefit, does not abrogate the pending 
appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this 
matter continues before the Board.

The issue of entitlement to an initial evaluation in excess 
of 30 percent disabling for service-connected cervical 
stenosis with post-operative disc bulge on an extraschedular 
basis is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the appellant if 
additional action is required on his part.

FINDING OF FACT

The service-connected cervical stenosis with post-operative 
disc bulge is manifested by no more than highly subjective 
complaints of cervical pain and other symptoms with no 
showing of cervical ankylosis.


CONCLUSION OF LAW

The criteria for entitlement to an initial schedular 
disability evaluation in excess of 30 percent disabling for 
the veteran's service-connected cervical stenosis with post-
operative disc bulge have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.71a, Diagnostic 
Code 5238 (2008).




REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ), in this case 
the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.

Here, the Veteran is challenging the initial evaluation 
assigned following the grant of service connection.  In 
Dingess, the Court held that in cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Id. at 490-91.  Thus, 
because the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.

The Board observes that the Court recently issued a decision 
in the case of Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008) regarding the information that must be provided to a 
claimant in the context of an increased rating claim.  As 
this case does not apply to initial rating cases, discussion 
of its provisions is not required in the VCAA notice sent to 
the Veteran herein.  

In this case, the VCAA duty to notify was satisfied by way of 
a letter sent to the Veteran in March 2005 that fully 
addressed all three notice elements and was sent prior to the 
initial AOJ decision in this matter.  The letter informed the 
Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service treatment records and other pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA clinical 
records, private medical records, and service treatment 
records.  The Veteran was also afforded two VA medical 
examinations in furtherance of his claim.  Significantly, 
neither the Veteran nor his representative has identified, 
and the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the Veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Standard of Review 

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be 
resolved in veteran's favor).  In Gilbert v. Derwinski, 1 
Vet. App. 49, 53 (1990), the Court stated that "a veteran 
need only demonstrate that there is an 'approximate balance 
of positive and negative evidence' in order to prevail."  To 
deny a claim on its merits, the preponderance of the evidence 
must be against the claim.  See Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Increased Ratings

The present appeal involves the veteran's claim that the 
severity of his service-connected cervical stenosis with 
post-operative disc bulge warrants a higher disability 
rating.  Disability evaluations are determined by the 
application of the Schedule for Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

Pyramiding, that is rating the same disability, or the same 
manifestation of a disability, under different diagnostic 
codes, is to be avoided when rating a veteran's service-
connected disabilities.  38 C.F.R. § 4.14 (2008).  It is 
possible for a veteran to have separate and distinct 
manifestations from the same injury that would permit rating 
under several diagnostic codes.  The critical element in 
permitting the assignment of several ratings under various 
diagnostic codes is that none of the symptomatology for any 
one of the conditions is duplicative or overlaps the 
symptomatology of the other condition.  See Esteban v. Brown, 
6 Vet. App. 259 (1994).

The Veteran's service-connected cervical stenosis with post-
operative disc bulge has been rated 30 percent disabling by 
the RO under the provisions of Diagnostic Code 5283, 
effective May 30, 2004.  38 C.F.R. § 4.71a.  

The Board notes that the applicable rating criteria for the 
spine, found at 38 C.F.R. § 4.71a, were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51,454-58 (Aug. 27, 
2003).  The Veteran's claim was filed after that date.  Thus, 
the current criteria for rating disabilities of the spine 
apply.  

For diagnostic codes 5235 to 5243 (unless 5243 is evaluated 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes), effective September 26, 
2003, a General Rating Formula for Diseases and Injuries of 
the  Spine provides that with or without symptoms such as 
pain, stiffness, or aching in the area of the spine affected 
by residuals of injury or disease the following ratings will 
apply.

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.

A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

A 30 percent rating is warranted for forward flexion of the 
cervical spine 15 degrees or less; or, favorable ankylosis of 
the entire cervical spine.

See 38 C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

In January 2004, the Veteran underwent a cervical 
laminoplasty at a private medical facility.

In January 2005, the Veteran was afforded a VA orthopedic 
examination unrelated to the issue on appeal.  In the 
examination report, the examiner stated, "[The] physical 
examination shows a young male in no acute distress but with 
much groaning and moaning with every movement."

On May 2005 VA orthopedic examination, the Veteran reported 
that he was independent in his activities of daily living to 
include driving and chores.  He used a walking stick on 
occasion.  Since his 2004 surgery, the Veteran asserted that 
he had sharp neck pain.  The Veteran indeed stated that scar 
tissue on the spine "snapped and cracked."  The Veteran 
used over-the-counter analgesics that did not help according 
to him.  The Veteran indicated hat his neck "knotted up."  
On objective examination, the examiner noted a normal gait 
with a very erect neck.  The Veteran turned his entire body 
rather than just the neck.  Strength of the upper and lower 
extremities with poor effort was 5/5.  The examiner 
documented cervical spine range of motion in all directions.  
The Veteran reported that all neck motion caused discomfort.  
The examiner observed a 10 centimeter scar at the base of the 
head to the thoracic spine.  There was numbness over the 
scar.  When touched, the Veteran claimed to "hear the scar 
tissue under the skin."  The Veteran maintained that at 
times, the scar was painful to the touch.  The examiner 
diagnosed central cord syndrome, congenital cervical stenosis 
status post multilevel decompression and a residual scar.

On February 2006 VA orthopedic examination, the Veteran 
complained of constant neck pain.  He asserted that his sleep 
was poor due to neck pain and indicated that pain radiated 
into the upper extremities.  The Veteran stated that he 
remained independent with the activities of daily living to 
include bathing, dressing, grooming, and toileting.  He was 
independent with ambulation without adaptive equipment, and 
he lived on the third floor of a building without an 
elevator.  The Veteran recounted that he missed work due to 
pain exacerbations and maintained that he missed 50 or 60 
work days over the previous 12 months.  He was employed as an 
administrative assistant at Ft. Snelling.  He reported 
increased depression with lack of sleep due to pain.  
Objectively, the examiner noted a blunted affect and observed 
that the Veteran exhibited "significant pain behavior" that 
included grimacing, pulling away from the examiner, and 
significant complaints of pain with even minimal active and 
passive motion of the cervical spine.  

Regarding the Veteran's post-operative neck scar, the 
examiner stated that it was well healed and 18 inches in 
length with no erythema, swelling, or keloid formation.  The 
Veteran, however, complained of significant pain with very 
light touching of the area of scarring.  The Veteran's 
posture was abnormal with the head protracted over the spine.  
There was normal lordotic curvature of the cervical spine.  
Active range of motion of the cervical spine was not 
obtainable for forward flexion or extension due to pain with 
significant pain behaviors.  The Veteran was able to rotate 
the neck to the left and right.  Lateral flexion was also 
possible bilaterally.  When passive range of motion of the 
cervical spine was attempted, there were significant pain 
behaviors.  However, with palpation of the cervical region, 
no areas of tenderness or restriction were appreciated.  The 
paracervical musculature was supple without pain except for 
the region of the scar.  There was no muscle wasting in the 
paracervical region.  Neurologic assessment was normal.  
There were no coordination deficits.  Gait was normal.  The 
examiner diagnosed subjective complaints of increasing 
cervical spine pain with occasional radiation into the upper 
extremities.  The examiner noted no incoordination but 
indicated that flare-ups appeared to affect the Veteran's 
employment.  The examiner remarked that the Veteran presented 
with significant pain behaviors but was not using analgesics, 
and it appeared to the examiner that there were material 
psychological issues.  The examiner was concerned that 
chronic pain syndrome would develop.  He suggested an 
assessment by a chronic pain specialist to address medical 
issues, functional issues, and increasing depression.  

Before the Board delves into a discussion of the issue on 
appeal, it seems fitting to evaluate the Veteran's 
credibility.  Indeed, in adjudicating claims, the Board is 
charged with the duty to assess the credibility and weight 
given to evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 
(Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).  In 
Jefferson v. Principi, 271 F.3d 1072, 1076 (Fed. Cir. 2001), 
the United States Court of Appeals for the Federal Circuit, 
citing its decision in Madden, recognized that that Board had 
inherent fact-finding ability. 

The VA examiners have expressed doubt about the Veteran's 
veracity.  In January 2005, the examiner noted that the 
Veteran moaned and groaned despite being in no acute 
distress.  In May 2005, poor effort was noted.  In February 
2006, the Veteran was said to have exhibited not pain, but 
"pain behaviors," as characterized by the examiner, who 
speculated regarding psychological problems influencing the 
Veteran's complaints of pain while refusing to use medication 
to alleviate it.  The Board observes that despite reports of 
pain that have kept him out of work several weeks a year, the 
Veteran is able to take care of his activities of daily 
living and maintain residence on the third floor of a walk 
up, which presumably requires some level of physical fitness.  

In any event, in order for the Veteran to qualify for a 40 
percent evaluation for his service-connected cervical spine 
disability, ankylosis of the cervical spine would have to be 
shown.  Even when indicating an inability to bend the neck 
forward and backward, the Veteran was able to turn the neck 
in other directions.  Thus, he does not appear to suffer from 
cervical spine ankylosis.  In fact, moreover, such has not 
been shown on objective examination.  Thus, a 40 percent 
evaluation for his service-connected cervical spine 
disability is denied.  Id.  Of course, the 50 and 100 percent 
evaluations also require a showing of ankylosis and for that 
reason need not be discussed.  Id.  

The Board notes that scarring is a separate and distinct 
manifestation that is ratable under differing diagnostic 
codes; no bar to the assignment of a separate rating is 
found.  See 38 C.F.R. § 4.14; Esteban, supra.  The Veteran 
has already been granted service connection for his post-
operative neck scar with a separate evaluation assigned, and 
the matter of a separate evaluation for the scar need not be 
considered by the Board herein as the Veteran did not file a 
notice of disagreement as to this issue.  Similarly, the 
Veteran has been granted service connection for major 
depression associated with the service-connected cervical 
spine disability.  Thus, whether a separate rating for 
depression is warranted is not a matter that needs to be 
considered by the Board in this decision as, once again, a 
notice of disagreement was not filed as to this issue.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2008) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2008) provides that consideration also be given to 
weakened movement, excess fatigability and incoordination.  
No further compensation is warranted under these provisions.  
The Board is reluctant to credit the Veteran's recitation of 
cervical spine symptomatology.  Despite the Board's 
reservations, however, no further compensation would be 
warranted under these provisions because the Veteran is 
already receiving the highest rating available for a spinal 
disability that does not entail ankylosis.

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.  An increased schedular rating is not 
warranted during any portion of the appeal period.


ORDER

An initial schedular evaluation in excess of 30 percent 
disabling for the Veteran's service-connected cervical 
stenosis with post-operative disc bulge is denied.


REMAND

Section 3.321(b)(1) of 38 C.F.R. provides for an 
extraschedular evaluation in the exceptional case where the 
schedular evaluations are found to be inadequate.  The 
governing norm is these cases is:  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  In the present case, at the February 2006 VA 
examination, the Veteran reported missing 50 to 60 days of 
work over the previous 12 months.  

It does not appear that the RO has considered whether further 
action should be taken in accordance with 38 C.F.R. 
§ 3.321(b)(1) to award an extraschedular evaluation in this 
case, but this should be done.

Accordingly, the issue of extraschedular consideration is 
REMANDED to the RO via the AMC for a determination of whether 
further action should be taken to award an initial 
extraschedular evaluation, in excess of 30 percent disabling, 
for cervical stenosis with post-operative disc bulge.

1.  Copies of current treatment records, 
VA and non-VA, covering the period from 
March 26, 2005, to the present, 
pertaining to the Veteran, should be 
obtained and associated with the claims 
file.

2.  The Veteran should be asked to submit 
additional evidence supporting the 
assignment of a higher evaluation for his 
cervical spine disability on an 
extraschedular basis, to include, but not 
limited to, a statement from his employer 
regarding time off from work and the 
reason(s) therefor; a list of the hours 
taken off from work since May 30, 2004, 
and the reason(s) therefor; and any 
medical statements concerning the effect 
of the service-connected cervical spine 
disability on the ability of the Veteran 
to work.

3.  Following completion of the above to 
the extent possible and any additional 
development deemed necessary, referral of 
this case for an initial extraschedular 
evaluation for cervical stenosis with 
post-operative disc bulge should be 
adjudicated.  If the benefit on appeal is 
denied, the Veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if in order.  

The appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 

	(CONTINUED ON NEXT PAGE)




action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


